DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 7, delete “element”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 are incomplete for failing to recite sufficient structural cooperation between the receptacle and the hanger system.  The following change would receive favorable consideration:
Claim 1, line 10, and claim 12, line 14, after “rod” insert --positioned within the interior compartment--.
In claim 11, lines 3-4, “said front face panel, said ledge, and said shelf” lacks antecedent basis.
It is unclear if the “frame” recited in claim 12, line 7, is referencing the “frame” previously recited in claim 12, line 2.
It is unclear if the “planar portion, downwardly-projecting lips,…and outwardly-projecting extensions” recited in claim 16, lines 2-3, are referencing the  “planar portion, downwardly-projecting lips, and outwardly-projecting extensions” previously recited in claim 12, lines 11-12.
It is unclear if the “frame” recited in claim 18, line 8, is referencing the “frame” previously recited in claim 18, line 2.
Claim 19, lines 2-3, appear redundant with claim 18, lines 5-7.
Allowable Subject Matter
Claims 1-17 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 18 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, Farentinos (US#9004346) discloses a deposit receptacle, comprising: an exterior housing 12 defining an interior compartment comprising a frame (col. 5, lines 15-16); a front pivoting upper input door 38; a front locking hinged lower retrieval door 36; a front panel 22; a roof portion 26 comprising a top covering, a front sidewall, a back sidewall, a left sidewall, and a right sidewall; and a floor portion 24 having a central recess (Fig. 5); and a securing system 86.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Farentinos by including a side access door (e.g. see Kollenberg (US#492026), side access door 2) and a hanger system comprising a hanger rod (e.g. see Porter (US#5774053), hanger system comprising a hanger rod 42).
However, Farentinos fails to disclose or suggest the securing system comprising a lower base element for attachment to a supporting surface upon which said deposit receptacle is to rest and an upper cover that is received by said central recess.  Farentinos teaches away from any such modification as the receptacle includes legs 94.
Claims 12 and 18 include the above allowable subject matter and are therefore allowable for at least the same reason.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677